DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 9550521) in further view of Petersen (US 10308280). 
Claim 1;
Andersen teaches a hydraulic steering arrangement 1 comprising a supply port arrangement having a pressure port 4 and a tank port 5, a working port arrangement having two working ports (6/7), a steering unit 2 arranged in a first flow path 9 between the supply port arrangement and the working port arrangement (Fig. 1), and a second flow path in form of an amplification flow path 14 bridging the steering unit (Fig. 1) and having an amplification orifice (‘AU’) which is controlled as a function of the steering unit (Col.3, Lines 40-49), wherein at least a third flow (– flow path correspondent to 25), 
Petersen teaches two amplification flow paths arranged in parallel. (Fig. 1, 20/21 – flow paths correspondent to valves)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the parallel flow paths of Peterson with the hydraulic steering arrangement of Andersen to allow for adequate pressure generation during steering. (Peterson, Col.1, Lines 64 – 67)

Claims 2, 6, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 9550521) in combination with Petersen (US 10308280) as applied to claim 1 above, and further in view of Stephenson (US 5303636).
Claim 2, 9, 12;
Andersen as modified teaches a parallel amplification valve system. 
Stephenson teaches an on/off, pulse width modulated, electrically controlled, valve 113 that creates a flow path with a progressive amplification characteristic. (Col. 8-9, Lines 60-5 – variable amplification feature considered capable to provide separate flow paths with different amplification characteristics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the remote control provisions as taught by St. Martin with the electronic valves of Stephenson in place of the valves of Andersen as modified above to allow for improved steering characteristics using variable electro-hydraulic control (Stephenson, Col. 1-2, Lines 62 – 26) 
Claim 6 & 7;
Andersen as modified teaches a parallel amplification valve system. 
Stephenson teaches a valve 113 that creates a flow path with a progressive amplification characteristic. (Col. 8-9, Lines 60-5 – variable amplification feature considered capable to provide separate flow paths with different amplification characteristics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use electronic valves of Stephenson in place of the valves of Andersen as modified above to allow for improved steering characteristics using variable electro-hydraulic control (Stephenson, Col. 1-2, Lines 62 – 26) 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 9550521) in view of Petersen (US 10308280) and Stephenson (US 5303636) as applied to claim 2 above, and further in view of St. Martin (US 5014596).
Andersen as modified teaches a parallel amplification valve system with on/off, pulse width modulated, electrically controlled, variable valves. 
St. Martin teaches a remote controlled valve (Fig. 1, 51 – managed by solenoid 61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the remote control provisions as taught by St. Martin with the electronic valves of Stephenson in place of the valves of Andersen as modified above to allow for improved steering characteristics using variable electro-hydraulic control (St. Martin, Col. 2, Lines 62 – 67). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 9550521) in combination with Petersen (US 10308280) as applied to claim 1 above, and further in view of St. Martin (US 5014596).
Claim 3;
Andersen as modified teaches a parallel amplification valve system. 
St. Martin teaches a remote controlled valve (Fig. 1, 51 – managed by solenoid 61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the remote control provisions as taught by St. Martin with the valves of Andersen as modified to allow for improved steering characteristics using variable electro-hydraulic control (St. Martin, Col. 2, Lines 62 – 67). 

Claims 4-5, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 9550521) in view of Petersen (US 10308280) and St. Martin (US 5014596) as applied to claim 3 above, and further in view of Stephenson (US 5303636).
Claims 4, 10-11, 13-14;
Andersen as modified teaches a parallel amplification valve system that is remotely controlled.
Stephenson teaches an on/off, pulse width modulated, electrically controlled, valve 113 that creates a flow path with a progressive amplification characteristic. (Col. 8-9, Lines 60-5 – variable amplification feature considered capable to provide separate flow paths with different amplification characteristics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the electronic valves of 
Claims 5 & 15; 
Andersen as modified teaches a parallel amplification valve system. 
Stephenson teaches a pulse width modulated valve 113 that creates a flow path with a progressive amplification characteristic. (Col. 8-9, Lines 60-5 – variable amplification feature considered capable to provide separate flow paths with different amplification characteristics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the electronic valves of Stephenson in place of the valves of Andersen as modified above to allow for improved steering characteristics using variable electro-hydraulic control (Stephenson, Col. 1-2, Lines 62 – 26) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of power steering arrangements of interest are cited on the included PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611